DETAILED ACTION
Claims 1-12 are amended. Claims 1-12 are pending.
Claim Objections
Claims 1-2 and 11 are objected to because of the following informalities:
As per claim 1, the limitation “an input configured to receive a position input operation from the user” should be “a position input sensor configured to receive a position input operation from the user”.
As per claim 2, the limitation, “the first execution unit” should be “the processor”.
As per claim 11, the limitation “present,.” should be “present.”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki (US 20150212681) in view of Sun (US 20140059674).
As per claim 1, Shinozaki discloses a display system for use with a user (Abstract), the display system comprising:
a display device (Fig. 1, #100) mounted on a head of the user (#10; [0141]):
a terminal (#200; [0154]) including:

an input configured to receive a position input operation from the user (#290; [0158]; [0168]); and
a processor (#130) operatively coupled to the display device (#100; [0157]; [0162]).
However, Shinozaki does not explicitly teach the processor being programmed to:
determine, via the first sensor, whether the motion of the terminal is present, and
in response to the motion of the terminal being present, authenticate the user to start the position input operation on the terminal.
Sun teaches the processor (Fig. 1, #23) being programmed to:
determine, via the first sensor (#22), whether the motion of the terminal (#20) is present ([0025]-[0026]; [0029]), and
in response to the motion of the terminal (#20) being present, authenticate the user to start the position input operation on the terminal (#20; [0025]-[0026]; [0037]-[0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the authentication disclosed by Sun to the display system of Shinozaki so as to provide an authentication system designed with sufficient password strength and capable of resisting smudge attack and shoulder surfing attack for effectively protecting sensitive information from being accessed by any person with malicious intent (Sun: [0006]).

regulate an input by the user to the display system when the personal authentication of the user by the first execution unit fails (Sun: Fig. 15; [0056]-[0059]).
As per claim 3, Shinozaki in view of Sun discloses the display system according to claim 2, wherein the processor (Shinozaki: #130) is further programmed to:
accept an input of an authentication code when personal authentication of the user fails (Shinozaki: [0294]-[0296]); and
execute personal authentication of the user based on the authentication code, and when the personal authentication of the user is successful, the processor releases regulation of the input by the user to the display system (Shinozaki: [0290]-[0296]).
As per claim 4, Shinozaki in view of Sun discloses the display system according to claim 1, further comprising:
a memory storing a profile data set of motions of the user as detected by the first sensor (Shinozaki: Figs. 6A-E; [0192]-[0198]), and
the processor executes personal authentication of the user based on the profile data set (Shinozaki: [0192]-[0198]; [0247]-[0252]).
As per claim 7, Shinozaki in view of Sun discloses the display system according to claim 1, wherein the first sensor (Shinozaki: #400) includes at least one of an acceleration sensor, a gyro sensor, and a geomagnetic sensor (Shinozaki: [0151]), and
the first sensor (Shinozaki: #400) detects a movement of the processor until when the user starts the position input operation (Shinozaki: [0151]; [0175]-[0176]).

However, Shinozaki does not explicitly teach the control program causing the processor to perform steps comprising: receiving, from a first sensor in a terminal, a detection result of detecting a motion of the terminal;
determining whether the motion of the terminal is present based on the detection result; and
authenticating the user to start a position input operation on the terminal in response to the motion of the terminal being present,.
Sun teaches the control program causing the processor (Fig. 1, #23) to perform steps comprising: receiving, from a first sensor (#22) in a terminal (#20), a detection result of detecting a motion of the terminal (#20; [0025]-[0026]);
determining whether the motion of the terminal (#20) is present based on the detection result ([0025]-[0026]; [0029]); and
authenticating the user to start a position input operation on the terminal (#20) in response to the motion of the terminal (#20) being present, ([0025]-[0026]; [0037]-[0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the authentication disclosed by Sun to the display device of Shinozaki so as to provide an authentication system designed with sufficient password strength and capable of resisting smudge 
As per claim 12, Shinozaki discloses a control method for a processor (Fig 3, #130; [0002]; [0148]) operatively coupled to a display device (#100) mounted on a head of a user (#10; [0141]; [0157]; [0162]).
However, Shinozaki does not explicitly teach the control method comprising: receiving, from a first sensor in a terminal, a detection result of detecting a motion of the terminal;
determining whether the motion of the terminal is present based on the detection result; and
authenticating the user to start a position input operation on the terminal in response to the motion of the terminal being present.
Sun teaches the control method comprising: receiving, from a first sensor (Fig. 1, #22) in a terminal (#20), a detection result of detecting a motion of the terminal (#20; [0025]-[0026]);
determining whether the motion of the terminal (#20) is present based on the detection result ([0025]-[0026]; [0029]); and
authenticating the user to start a position input operation on the terminal (#20) in response to the motion of the terminal (#20) being present ([0025]-[0026]; [0037]-[0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the authentication disclosed by Sun to the method of Shinozaki so as to provide an authentication system .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Sun in view of Bostick (US 20190340817).
As per claim 5, Shinozaki in view of Sun discloses the display system according to claim 1, wherein the processor is further programmed to:
output identification information corresponding to a detection result of the first sensor until the user starts the position input operation (Shinozaki: [0247]-[0252]; [0290]-[0296]); and
execute personal authentication of the user based on the output identification information (Shinozaki: [0191]-[0192]; [0290]-[0296]).
However, the prior art of Shinozaki and Sun do not teach learn identification information of each of a plurality of users including the user, based on a profile data set of motions of each of the plurality of users as detected by the first sensor.
Bostick teaches learn identification information of each of a plurality of users including the user, based on a profile data set of motions of each of the plurality of users ([0019]; [0032]; [0041]-[0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the machine-learning disclosed by Bostick with respect to the processor and first sensor of Shinozaki in view of Sun so as to provide self-learning software code for executing future user information presentation processes (Bostick: [0005]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Sun in view of Kondo (US 20060250218).
As per claim 6, Shinozaki in view of Sun discloses the display system according to claim 1.
However, the prior art of Shinozaki and Sun do not teach the first sensor includes an illuminance sensor configured to detect an illuminance, and the processor executes personal authentication of the user based on whether the illuminance detected by the illuminance sensor reaches a threshold illuminance or greater until when the user starts the position input operation.
Kondo teaches the first sensor (Fig. 5, #11) includes an illuminance sensor configured to detect an illuminance, and the processor executes personal authentication of the user based on whether the illuminance detected by the illuminance sensor reaches a threshold illuminance or greater (Fig. 8; [0055]; [0058]; [0073]-[0074]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have execute personal authentication disclosed by Kondo until when the user starts the position input operation with the display system of Shinozaki in view of Sun so as to provide discrimination between a living eye and a photograph or a counterfeit eye by a simple method (Kondo: [0010]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Sun in view of Kobayashi (US 20150168729).
As per claim 8, Shinozaki in view of Sun discloses the display system according to claim 1, wherein the processor (Shinozaki: #130) executes personal authentication of 
However, the prior art of Shinozaki and Sun do not explicitly teach the display device includes a second sensor configured to detect a motion of the user with respect to the processor, and the first execution unit executes personal authentication of the user based on a detection result of the second sensor.
Kobayashi teaches the display device (Fig. 2, #20) includes a second sensor (#66) configured to detect a motion of the user with respect to the processor ([0053]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second sensor disclosed by Kobayashi so that the processor of Shinozaki in view of Sun executes personal authentication of the user based on the motion of the head of the user provided by the second sensor.
As per claim 9, Shinozaki in view of Sun in view of Kobayashi discloses the display system according to claim 8, wherein the second sensor (Kobayashi: #66) includes at least one of an acceleration sensor, a gyro sensor, and a geomagnetic sensor (Kobayashi: [0053]), and
the second sensor (Kobayashi: #66) is configured to detect a motion of the head of the user (Kobayashi: [0053]; [0064]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Sun in view of Kobayashi in view of Fei (US 20180285636).
As per claim 10, Shinozaki in view of Sun in view of Kobayashi discloses the display system according to claim 8.

the processor detects a position of a finger of the user grasping the processor, based on an image generated by the imaging sensor.
Fei teaches the second sensor includes an imaging sensor (Fig. 1A, #102) configured to image an external scene ([0025]), and
the processor detects a position of a finger of the user grasping the processor, based on an image generated by the imaging sensor (Fig. 1B; [0025]-[0026]; [0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the imaging sensor disclosed by Fei to the display system of Shinozaki in view of Sun and Kobayashi so the head mounted display may be configured to render a virtual hand resembling the physical hand in a virtual environment for viewing by the user based at least on the images (Fei: [0004]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11-12 have been considered but are moot because the new ground of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nelson Lam/Examiner, Art Unit 2622 


 /ALEXANDER EISEN/ Supervisory Patent Examiner, Art Unit 2622